Citation Nr: 0622798	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  00-13 884	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for degenerative disc disease of the lumbar spine.

2.  Entitlement to an initial disability rating in excess of 
10 percent for left shoulder impingement.

3.  Entitlement to an initial disability rating in excess of 
10 percent for residuals of a rupture of the left biceps 
tendon.

4.  Entitlement to an initial disability rating in excess of 
10 percent for arthritis of the left hand.

5.  Entitlement to an initial disability rating in excess of 
10 percent for arthritis of the right hand.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel 


INTRODUCTION

The veteran served on active duty from November 1964 to 
August 1966, from January 1984 to August 1984, and from 
September 1984 to April 1998.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a June 1999 rating decision of the 
Phoenix, Arizona, Department of Veterans Affairs (VA) 
Regional Office (RO).  The Board previously remanded the case 
in October 2003.  

The issue of entitlement to an initial disability rating in 
excess of 20 percent for degenerative disc disease of the 
lumbar spine is addressed in the REMAND portion of the 
decision below.


FINDINGS OF FACT

1.  Since the effective date of the grant of service 
connection, the veteran's left (minor) shoulder impingement 
has been manifested by pain, weakness, fatigue, and 
limitation of motion of the left arm to no less than 85 
degrees.

2.  Since the effective date of the grant of service 
connection, the veteran's residuals of a rupture of the left 
(minor) biceps tendon have been manifested by no more than 
moderate muscle disability of muscle group V.

3.  Since the effective date of the grant of service 
connection, the veteran's arthritis of the left hand has been 
manifested by limitation of motion of the fingers to within 
no less than three-eighths of an inch of the proximal palmar 
crease, without ankylosis of any joint of any finger.

4.  Since the effective date of the grant of service 
connection, the veteran's arthritis of the right hand has 
been manifested by limitation of motion of the fingers to 
within no less than three-eighths of an inch of the proximal 
palmar crease, without ankylosis of any joint of any finger.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 20 percent, but 
no higher, for the veteran's service-connected left (minor) 
shoulder impingement have been met since the effective date 
for the grant of service connection.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5201 (2005).

2.  The criteria for a disability rating higher than 10 
percent for residuals of a rupture of the left (minor) biceps 
tendon have not been met at any time since the effective date 
of the grant of service connection.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 
4.56, 4.59, 4.71a, Diagnostic Codes 5206, 5207, 5213, 5305 
(2005).

3.  The criteria for a disability rating higher than 10 
percent for arthritis of the left hand have not been met at 
any time since the effective date of the grant of service 
connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5220 through 5223 (2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5220, 5228, 5229, 5230 (2005).

4.  The criteria for a disability rating higher than 10 
percent for arthritis of the right hand have not been met at 
any time since the effective date of the grant of service 
connection.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Codes 5220 through 5223 (2002); 38 C.F.R. 
§§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes 5220, 5228, 5229, 5230 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Inform and Assist

The veteran's claims were originally adjudicated by a rating 
decision in June 1999.  In a March 2004 letter, VA informed 
the veteran of what information and evidence was needed to 
substantiate the veteran's claims for higher ratings, what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the claimant to submit any evidence in his 
possession that pertains to the claims.  See 38 C.F.R. 
§ 3.159(b) (2005).

Any defect with respect to the timing of the notice in March 
2004 was harmless error.  While the notice provided to the 
veteran in that letter was not given prior to the first RO 
adjudication of the claims, the content of the notice fully 
complied with the requirements of 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b), and, after the notice was provided, the 
veteran's claims were re-adjudicated by a January 2006 
Supplemental Statement of the Case (SSOC).  This action 
essentially cured the error in the timing of the notice.

The veteran was not provided with notice of the type of 
evidence necessary to establish an effective date for the 
award of benefits upon the grant of service connection.  Even 
though the notice was inadequate regarding this element, 
there is no prejudice to the veteran in issuing a final 
decision because, for each of the disabilities on appeal, the 
veteran was assigned an effective date that was the day 
following his separation from service.  The veteran has not 
disputed this effective date, and there is no evidence to 
suggest than an earlier effective date would be appropriate.

As for VA's duty to assist a veteran, the veteran's service 
medical records, VA medical records, and records from the 
military hospital identified by the veteran have been 
obtained.  There is no indication that relevant (i.e., 
pertaining to treatment for the claimed disabilities) records 
exist that have not been obtained.  The duty to assist also 
includes providing a medical examination or obtaining a 
medical opinion when such is necessary to make a decision on 
the claim.  The veteran was provided VA examinations in July 
1998, October 1999, October 2000, October 2005, and November 
2005.

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this case would serve no useful purpose.  VA 
has satisfied its duties to inform and assist the veteran in 
this case.  Also, VA's efforts have substantially complied 
with the instructions contained in the October 2003 Remand 
from the Board.  See Stegall v. West, 11 Vet. App. 268 
(1998).  Further development and further expending of VA's 
resources is not warranted.

Analysis
The veteran has disagreed with the disability ratings 
assigned for his service-connected disabilities.  Because 
this appeal is from the initial ratings assigned to those 
disabilities upon awarding service connection, the entire 
body of evidence is for equal consideration.  Consistent with 
the facts found, the rating may be higher or lower for 
segments of the time under review on appeal, i.e., the rating 
may be "staged."  Fenderson v. West, 12 Vet. App. 119 
(1999).

1.  Left shoulder disability
Since the effective date for the grant of service connection, 
the veteran's service-connected left (minor) shoulder 
impingement has been assigned a nonschedular 10 percent 
disability rating for mild limitation of motion with pain.  
Under Diagnostic Code 5201 for limitation of the arm, a 
higher, 20 percent, disability rating for the minor arm 
requires limitation of the arm at shoulder level.  A 30 
percent rating requires limitation of motion of the minor arm 
to 25 degrees from the side.

In this case, the veteran has shown limitation of motion of 
his left arm to no worse than 85 degrees.  Therefore, the 
veteran does not meet the criteria for a 30 percent 
disability evaluation; however, he does meet the criteria for 
a 20 percent disability rating.  This was shown at an October 
2005 VA examination and considered the painful motion of the 
veteran's left arm.  The veteran also showed limitation of 
his left arm at shoulder level (90 degrees) on outpatient 
treatment in June 1990.  Since the effective date for the 
grant of service connection, the veteran has consistently 
shown painful motion of his left arm.  Therefore, the 
evidence supports a 20 percent disability rating under 
Diagnostic Code 5201 since the effective date for the grant 
of service connection, but the preponderance of the evidence 
is against a higher evaluation.

In reaching this conclusion, the Board has considered the 
overall disability picture demonstrated by the record to 
arrive at the appropriate level of functional impairment such 
to provide for fair compensation in this case.  In so doing, 
the Board has carefully considered all applicable statutory 
and regulatory provisions to include 38 C.F.R. §§ 4.40 and 
4.59 as well as the holding in DeLuca v. Brown, 8 Vet. App. 
202 (1995), regarding functional impairment attributable to 
pain, particularly in light of the fact that the veteran's 
disability is largely manifested by painful motion.  Although 
the veteran has pain on motion, the Board finds that a 20 
percent disability rating considers the veteran's functional 
loss, pain, and weakness resulting from his left minor 
shoulder impingement.  Indeed, without consideration of these 
additional factors, the veteran would not meet the criteria 
for a 20 percent rating.

2.  Left biceps tendon
Since the effective date for the grant of service connection, 
the veteran's service-connected residuals of a rupture of the 
left (minor) biceps tendon have been rated as analogous to a 
muscle injury and assigned a 10 percent disability rating 
under Diagnostic Code 5305 for disabling for a moderate 
disability of muscle group V.  Muscle group V includes the 
biceps, brachialis, and brachioradialis muscles (the flexor 
muscles of the elbow) and affects elbow supination and 
flexion of the elbow.  Under Diagnostic Code 5305, a higher, 
20 percent, rating requires moderately severe muscle 
disability.  38 C.F.R. § 4.73, Diagnostic Code 5305 (2005).

The type of injury associated with a moderate muscle 
disability is described as being from through-and-through or 
deep penetrating wound of short track from a single bullet, 
small shell or shrapnel fragment, without explosive effect of 
high velocity missile, residuals of debridement, or prolonged 
infection.  History should include evidence of in-service 
treatment for the wound, as well as a record of consistent 
complaints of symptoms of muscle wounds, particularly lower 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles.  
Objective findings should include small or linear entrance 
and (if present) exit scars, indicating short track of 
missile through muscle tissue, and some loss of deep fascia 
or muscle substance or impairment of muscle tonus and loss of 
power or lowered threshold of fatigue when compared to the 
sound side.  38 C.F.R. § 4.56(d)(2) (2005).

The type of injury associated with a moderately severe muscle 
disability is described as being from through-and-through or 
deep penetrating wounds by a small high-velocity missile or a 
large low-velocity missile, with debridement, prolonged 
infection, or sloughing of soft parts, and intermuscular 
scarring.  History should include prolonged hospitalization 
in service for treatment of the wound and consistent 
complaints of the cardinal signs and symptoms of muscle 
disability (loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination, and 
uncertainty of movement), and, if present, evidence of 
inability to keep up with work requirements.  Objective 
findings should include entrance and (if present) exit scars 
indicating the track of the missile through one or more 
muscle groups.  Tests of strength, endurance, or coordination 
movements compared with the corresponding muscles of the 
uninjured side demonstrate positive evidence of impairment.  
Palpation of the muscles shows loss of deep fascia or of 
muscle substance or soft flabby muscles in the wound area, 
with moderate loss of deep fascia, muscle substance, or 
normal firm resistance of muscles as compared with the sound 
side.  38 C.F.R. § 4.56(c), (d)(3) (2005).

In this case, no relevant event, such as a bullet, shrapnel 
fragment, or missile, resulted in the injury to the veteran's 
left biceps.  The veteran ruptured the left biceps tendon 
while lifting heavy objects.  The veteran was treated with 
physical therapy and cold packs.  Since the effective date 
for the grant of service connection, the veteran has shown 
decreased muscle strength in his biceps and complained of 
fatigability.  VA examiners have described the veteran's 
functional impairment as moderate.  There is no evidence of 
loss of deep fascia or of muscle substance or soft flabby 
muscles in the wound area, with moderate loss of deep fascia, 
muscle substance, or normal firm resistance of muscles as 
compared with the sound side because the veteran did not 
suffer a wound that would result in these symptoms.  The 
preponderance of the evidence shows that the veteran's 
disability more nearly approximates the criteria for moderate 
muscle disability of muscle group V than the criteria for 
moderately severe muscle disability.

The Board has also considered whether the veteran is entitled 
to a rating higher than 10 percent under the diagnostic codes 
for limitation of motion of the minor elbow and forearm.  
Under Diagnostic Code 5213, a 20 percent rating is assigned 
for limitation of pronation of the minor extremity with 
motion lost beyond the last quarter of the arc and the hand 
does not approach full pronation.  38 C.F.R. 4.71a, 
Diagnostic Code 5213 (2005).  The veteran has shown pronation 
to no worse than 90 degrees and supination to no worse than 
90 degrees.  The preponderance of the evidence is against the 
assignment of a higher rating under Diagnostic Code 5213.  

Under Diagnostic Code 5206, limitation of flexion of the 
minor forearm to 90 degrees warrants a 20 percent disability 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5206 (2005).  The 
veteran has shown limitation of flexion to no worse than 120 
degrees.  Therefore, the preponderance of the evidence is 
against a higher rating under Diagnostic Code 5206.

Under Diagnostic Code 5207, a 20 percent rating is warranted 
for limitation of extension of the minor forearm to 75 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5207 (2005).  
The veteran has consistently shown full extension of his 
forearm.  Therefore, the preponderance of the evidence is 
against a higher rating under Diagnostic Code 5207.

Accordingly, the veteran does not meet the criteria for a 
higher, 20 percent, disability rating under any applicable 
diagnostic code.  The 10 percent disability rating considers 
the veteran's functional loss, pain, and weakness resulting 
from his service-connected residuals of a rupture of the left 
biceps tendon.

3.  Right and left hands
For each hand, the veteran's service-connected arthritis has 
been evaluated as 10 percent disabling under Diagnostic Code 
5003-5220.  The hyphenated diagnostic code in this case 
indicates that degenerative arthritis under Diagnostic Code 
5003 is the service-connected disorder, and favorable 
ankylosis of five digits of one hand under Diagnostic Code 
5220 is a residual condition.  See 38 C.F.R. § 4.27 (2005).  
Degenerative arthritis is rated on the basis of limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2005).  
In this case, the veteran has been assigned a 10 percent 
disability rating for each hand under Diagnostic Code 5003 
for degenerative arthritis, established by x-ray findings, in 
a group of minor joints with noncompensable limitation of 
motion, confirmed by objective evidence such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Regarding compensable ratings for limitation of motion, 
during the pendency of this appeal, regulatory changes 
amended Diagnostic Code 5220 for favorable ankylosis of five 
fingers.  This amendment was effective August 26, 2002.  See 
67 Fed. Reg. 48784-48787 (July 26, 2002).  The law requires 
that for any date prior to August 26, 2002, the Board cannot 
apply the revised regulations.

VA provided the old and the new regulations to the veteran 
and his representative in a January 2006 Supplemental 
Statement of the Case.  Therefore, the veteran and his 
representative were given notice of the old and new 
regulations and have had an opportunity to submit evidence 
and argument related to both regulations.  See Bernard v. 
Brown, 4 Vet. App. 384.  In this case, the Board finds that 
neither set of rating criteria are more favorable to the 
veteran because, as discussed below, the veteran is not 
entitled to a higher rating for either hand under either set 
of criteria.

Prior to and subsequent to being amended, Diagnostic Code 
5220 provided a 50 percent disability rating for favorable 
ankylosis of five digits of the major hand and a 40 percent 
disability rating for favorable ankylosis of five digits of 
the minor hand; however, the rules and definitions applicable 
to the old criteria and to the amended criteria are 
different.  Regarding the old criteria, Note (a) to 
Diagnostic Codes 5220 through 5223 indicates limitation of 
motion of less than 1 inch in either direction is not 
considered compensable.  See 38 C.F.R. § 4.71, Diagnostic 
Codes 5220 through 5223, Note (a) (2002).  The veteran does 
not have ankylosis of any joint of any of his fingers, and he 
has shown limitation of motion of his fingers to within no 
less than three-eighths of one inch of the proximal palmar 
crease.  Accordingly, the veteran is not entitled to a 
disability rating greater than 10 percent under the old 
rating criteria.

Under the amended criteria, Note (5) provides that if there 
is limitation of motion of two or more digits, each digit is 
evaluated separately and the evaluations are combined.  Under 
Diagnostic Code 5228 for limitation of motion of the major or 
minor thumb, a 10 percent rating requires a gap of one to two 
inches between the thumb pad and the fingers with the thumb 
attempting to oppose the fingers.  With a gap of less than 
one inch between the thumb pad and the fingers, a zero 
percent rating is assigned.  Under Diagnostic Code 5229, for 
limitation of motion of the index finger or the long (middle) 
finger of the major or minor hand, a 10 percent rating 
requires a gap of one inch or more between the fingertip and 
the proximal transverse crease of the palm with the finger 
flexed to the extent possible or with extension limited by 
more than 30 degrees.  Under Diagnostic Code 5230, any 
limitation of motion of the ring or little finger of either 
hand is assigned a zero percent rating.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5228 through 5230, Note (5) (2005).  
Again, the veteran does not have ankylosis of any joint of 
any of his fingers, so a higher rating is not warranted under 
Diagnostic Code 5220.  Further, he has shown limitation of 
motion of his fingers to within no less than three-eighths of 
one inch of the proximal palmar crease; therefore, a 
compensable rating is not warranted under any of the 
diagnostic codes for limitation of motion of the individual 
fingers.  Accordingly, the veteran is not entitled to a 
disability rating greater than 10 percent under the revised 
rating criteria.

The preponderance of the evidence is against a disability 
rating greater than 10 percent for arthritis of either hand 
at any time since the effective date for the grant of service 
connection.  The Board has considered the overall disability 
picture demonstrated by the record to arrive at the 
appropriate level of functional impairment such to provide 
for fair compensation in this case and has considered all 
applicable statutory and regulatory provisions to include 38 
C.F.R. §§ 4.40 and 4.59 as well as the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995), regarding functional 
impairment attributable to pain, particularly in light of the 
fact that the veteran's disability is essentially manifested 
by pain and painful motion.  Although the veteran has pain on 
motion and some noncompensable limitation of motion, the 10 
percent disability rating assigned for each hand considers 
the veteran's functional loss, pain, and weakness resulting 
from his service-connected arthritis of the hands.


ORDER

Entitlement to a 20 percent rating, but no higher, for the 
veteran's service-connected left (minor) shoulder impingement 
is granted since the effective date of the grant of service 
connection, subject to the laws and regulations governing to 
the award of monetary benefits.

Entitlement to a disability rating greater than 10 percent 
for the veteran's service-connected residuals of a rupture of 
the left (minor) biceps tendon, at any time since the 
effective date for the grant of service connection, is 
denied.

Entitlement to a disability rating greater than 10 percent 
for the veteran's service-connected arthritis of the left 
hand, at any time since the effective date for the grant of 
service connection, is denied.

Entitlement to a disability rating greater than 10 percent 
for the veteran's service-connected arthritis of the right 
hand, at any time since the effective date for the grant of 
service connection, is denied.



REMAND

The veteran has complained of neurologic symptoms, including 
bladder impairment and lower extremity disability, related to 
his service-connected lumbar spine.  At the most recent VA 
examination in October 2005, electromyography and nerve 
conduction study were normal.  However, the veteran has 
recently submitted the results of neurological studies 
conducted in January 2006.

Accordingly, this appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, D.C.  VA will 
notify the veteran if further action is required on his part.

1.  Provide a VA spine examination to the 
veteran to assist in evaluating the 
severity of his service-connected 
degenerative disc disease of the lumbar 
spine.

The claims folder must be made available 
to the examiner for review before the 
examination.  The examiner is requested 
to state in the examination report that 
the claims folder has been reviewed.  All 
relevant inquiries on the examination 
worksheet must be completed.

As background, neurological studies 
conducted in January 2006 (subsequent to 
the last VA examination of the veteran in 
October 2005) show results consistent 
with peripheral sensory polyneuropathy.  
To a layperson, it is unclear whether 
these results are consistent with the 
veteran's service-connected lumbar spine 
disability and whether they result in the 
veteran's claimed lower extremity and 
bladder impairment.

3.  After the development requested above 
has been completed to the extent 
possible, review the record.  If the 
benefit sought on appeal remains denied, 
furnish a supplemental statement of the 
case (SSOC) to the veteran and his 
representative and give them the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


